Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CPR 1.114, including the fee set forth in 37 CPR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CPR 1.114, and the fee set forth in 37 CPR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR l.114.  Applicant's submission filed on May 6, 2022 has been entered.
Status of Claims
Prior to an examiner’s amendment, claims 3, 6-43 and 46-48 are cancelled.  Claims 44, 49 and 52 are withdrawn.  Claim 1 is currently amended.  Claims 2, 4, 5, 45, 50 and 51 were previously presented.  Claims 44, 49 and 52 are cancelled herein by examiner amendment.  After amendment, claims 1, 2, 4, 5, 45, 50 and 51 remain pending and have been fully considered.  The examined claims are directed to a method.
Status of Previous Objections / Rejections
Examiner withdraws the previous Office action’s (OA) rejections in view of amendments to the claims, Applicant's arguments and a reconsideration of the pertinent rejections.
Response to Amendment
Applicant revised the claim language to clarify the invention and to address the claim interpretations and rejections of the prior Office action.  Since there are withdrawn claims and only process claims were examined, Examiner called Scott Pundsack (Applicant’s representative (AR)) to discuss this and other remaining issues.  A related Interview Summary is attached.
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 05/06/2022.  Please refer to the signed copy of the PTO-1449 form attached herewith.
EXAMINER’S AMENDMENT
Additionally, claims 44, 45 and 52, which were previously withdrawn, must be cancelled from this application.  Also, the title is not descriptive since the examined claims are drawn only to a process and the floating aspect is not recited in claim 1.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Therefore, an examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in a telephone interview with Scott Pundsack on July 6, 2022.  However, should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended, in view of prior entry of Applicant’s May 6, 2022 submittal, as follows:
Amendment to the Specification:
	Substitute the following TITLE or heading:
PROCESS FOR WATER TREATMENT USING MEMBRANE BIOFILM REACTOR
Amendments to the Claims:
Claims 44, 49 and 52 (canceled).
Allowable Subject Matter
Claims 1, 2, 4, 5, 45, 50 and 51 are allowed.  Claim 1 is independent.  The invention is  as follows:  
Claim 1: A process comprising steps of, 
immersing an assembly of gas transfer membranes in a liquid; 
supplying a gas, from a gas source, to the inside of the gas transfer membranes and
from the inside of the gas transfer membranes to the liquid through the walls of the gas transfer membranes in parallel with supplying the gas, from the gas source, to an aerator below the gas transfer membranes, 
wherein the gas is supplied to the gas transfer membranes and the aerator at a pressure that at least periodically exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes.
 The following is an examiner’s statement of reasons for allowance:  
In the most recent OA, Examiner applied a combination of Takahata (JP2014091070), Su (Optimal Design of the Tubular Microporous Membrane Aerator for Shear-Sensitive Cell Cultures, Biotechnol. Prog. 1992, 8, pp. 19-24) and Hussain (US20040229343) as the closest prior art.  Takahata discloses a gas source supplying the gas both to a gas transfer membrane (GTM) unit and to an aerator or diffuser below the GTM unit, which is interpreted as parallel gas transfer to both structures.  It is not clear however that 1) the gas is transferred to the inside of the gas transfer membranes and from the inside of the gas transfer membranes to the liquid through the walls of the gas transfer membranes.  It is also unclear that 2) during the gas supply, the gas pressure at least periodically exceeds the liquid head pressure at the lowest depth of submergence of the gas transfer membranes.  Examiner applied the other noted references and obviousness rationales to address the apparently missing processes and structure.  However, with the present amendment and in consideration of Applicant’s remarks, Examiner agrees that it is not necessarily prima facie obvious to follow manipulative steps 1) and 2) above in view of the noted references. 
Moreover, upon reconsideration of the application and claims, it appears that no other prior art of record, or any newly found art, properly discloses or reasonably suggests a process for water treatment employing an aerated membrane biofilm reactor with the claimed features and processes substantially as described in the currently amended independent claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hayden Brewster/
7/8/2022